 



Exhibit 10.1
EMPLOYMENT AGREEMENT
     This Employment Agreement (this “Agreement”) is effective March 1, 2007
(“Effective Date”), and is between Intervoice, Inc., a Texas corporation
(“Intervoice”), and Insert Name (the “Executive”).
1. Definitions. As used in this Agreement, the following terms have the
following meanings:
     (a) “Affiliate” means, with respect to any entity, any other corporation,
organization, association, partnership, sole proprietorship, or other type of
entity, whether incorporated or unincorporated, directly or indirectly
controlling or controlled by or under direct or indirect common control with
such entity.
     (b) “Board” means the Board of Directors of Intervoice.
     (c) “Cause” means a finding by the Board of acts or omissions (whether
occurring during or prior to the term of this Agreement) constituting (i) a
breach of duty by the Executive in the course of the Executive’s employment
involving fraud, acts of dishonesty (other than inadvertent acts or omissions),
disloyalty, or moral turpitude; (ii) conduct by the Executive that is materially
detrimental to Intervoice, monetarily or otherwise, or reflects unfavorably on
Intervoice or the Executive to such an extent that Intervoice’s best interests
reasonably require the termination of the Executive’s employment; (iii) acts or
omissions of the Executive materially in violation of the Executive’s
obligations under this Agreement, any prior employment agreement with
Intervoice, or at law; (iv) the Executive’s violation of or subversion of
Intervoice’s policies concerning equal employment opportunity, including
engaging in sexually or otherwise harassing conduct; (v) the Executive’s
repeated insubordination; (vi) the Executive’s failure to comply with or enforce
personnel policies of Intervoice or its Affiliates; (vii) the Executive’s
failure to devote full working time and best efforts to the performance of the
Executive’s responsibilities to Intervoice or its Affiliates; or (viii) the
Executive’s conviction of, or entry of a plea agreement or consent decree or
similar arrangement with respect to, a felony, other serious criminal offense,
or any violation of federal or state securities laws.
     (d) (d) “Competitor” means any person or entity that carries on business
activities in competition with the activities of Intervoice or any Affiliate of
Intervoice, including but not limited to (i) Genesys, Avaya, Nortel, Cisco,
Envox, Interactive Intelligence, IT Unity, Logica/CMG, Tecnomen, Openwave,
Convergys, West, Tell-Me, Comverse Technology, Huawei, Lucent Technologies,
Aspect, Alcatel, BeVocal, Audium, NetbyTel, Syntellect, TuVox, Viecore, Nuance,
BBN, and Vocalocity, or, if those corporate names are not formally correct, the
businesses commonly referred to by those names; and (ii) the successors to,
assigns of, and Affiliates of the persons or entities described in (i).
Employment Agreement — Page 1

 



--------------------------------------------------------------------------------



 



     (e) “Corporate Change” means (i) the dissolution or liquidation of
Intervoice; (ii) a reorganization, merger, or consolidation of Intervoice with
one or more corporations (other than a merger or consolidation effecting a
reincorporation of Intervoice in another state or any other merger or
consolidation in which the shareholders of the surviving corporation and their
proportionate interests therein immediately after the merger or consolidation
are substantially identical to the shareholders of Intervoice and their
proportionate interests therein immediately prior to the merger or
consolidation) (collectively, a “Corporate Change Merger”); (iii) the sale of
all or substantially all of the assets of Intervoice; or (iv) the occurrence of
a Change in Control. A “Change in Control” shall be deemed to have occurred if
(i) individuals who were directors of Intervoice immediately prior to a Control
Transaction shall cease, within 18 months of such Control Transaction, to
constitute a majority of the Board of Directors of Intervoice (or of the Board
of Directors of any successor to Intervoice or to a company which has acquired
all or substantially all its assets) other than by reason of an increase in the
size of the membership of the applicable Board that is approved by at least a
majority of the individuals who were directors of Intervoice immediately prior
to such Control Transaction or (ii) any entity, person, or Group acquires shares
of Intervoice in a transaction or series of transactions that result in such
entity, person, or Group directly or indirectly owning beneficially 50% or more
of the outstanding shares of Common Stock. As used herein, “Control Transaction”
means (i) any tender offer for or acquisition of capital stock of Intervoice
pursuant to which any person, entity, or Group directly or indirectly acquires
beneficial ownership of 20% or more of the outstanding shares of Common Stock;
(ii) any Corporate Change Merger of Intervoice; (iii) any contested election of
directors of Intervoice; or (iv) any combination of the foregoing, any one of
which results in a change in voting power sufficient to elect a majority of the
Board of Directors of Intervoice. As used herein, “Group” means persons who act
“in concert” as described in Sections 13(d)(3) and/or 14(d)(2) of the Securities
Exchange Act of 1934, as amended.
     (f) “Confidential Information” means, without limitation, all documents or
information, in whatever form or medium, concerning or evidencing sales; costs;
pricing; strategies; forecasts and long range plans; financial and tax
information; personnel information; business, marketing, and operational
projections, plans, and opportunities; and customer, vendor, and supplier
information; but excluding any such information that is or becomes generally
available to the public other than as a result of any breach of this Agreement
or other unauthorized disclosure.
     (g) “Employment Termination Date” means the effective date of termination
of the Executive’s employment as established under Paragraph 6(f).
     (h) “Inability to Perform” means and shall be deemed to have occurred if
the Executive has been determined under Intervoice’s long-term disability plan
to be eligible for long-term disability benefits. In the absence of the
Executive’s participation in such plan, “Inability to Perform” means a finding
by the Board that the Executive is, despite any reasonable accommodation
required by law, unable to perform the essential functions of the Executive’s
position because of an illness or injury for (i) 60% or more of
Employment Agreement — Page 2

 



--------------------------------------------------------------------------------



 



the normal working days during six consecutive calendar months or (ii) 40% or
more of the normal working days during 12 consecutive calendar months.
     (i) “Noncompetition Area” means the following geographic areas: (i) any
foreign country in which Intervoice has sold or installed its products or
systems or has definitive plans to sell or install its products at any time
prior to or at the time of the Employment Termination Date; and (ii) the United
States of America.
     (j) “Restricted Activities Period” means the 12-month period following the
end of the Executive’s employment for any reason except that with respect to
Paragraph 9(b), the term “Restricted Activities Period” means the 24-month
period following the end of the Executive’s employment for any reason; provided,
however, that in the event of a breach by the Executive of any duties owed by
the Executive during the Restricted Activities Period, then the length of the
Restricted Activities Period shall be extended in an amount of time equal to the
length of time in which the Executive’s breach has occurred.
     (k) “Work Product” means all ideas, works of authorship, inventions, and
other creations, whether or not patentable, copyrightable, or subject to other
intellectual-property protection, that are made, conceived, developed, or worked
on in whole or in part by the Executive while employed by Intervoice and/or any
of its Affiliates, that relate in any manner whatsoever to the business,
existing or proposed, of Intervoice and/or any of its Affiliates, or any other
business or research or development effort in which Intervoice and/or any of its
Affiliates engages during the Executive’s employment. Work Product includes any
material previously conceived, made, developed, or worked on during the
Executive’s employment with Intervoice prior to the effective date of this
Agreement.
2. Employment. Intervoice agrees to continue to employ the Executive, and the
Executive agrees [to continue to] be employed, for the period set forth in
Paragraph 3, in the position and with the duties and responsibilities set forth
in Paragraph 4, and upon the other terms and conditions set out in this
Agreement.
3. Term.
     (a) Initial Term and Automatic Extension. The Executive’s employment as
provided in Paragraph 2 shall be for an initial term of two years, commencing on
the Effective Date (the “Employment Term”), unless sooner terminated as provided
in this Agreement. Subject to earlier termination as provided in this Agreement,
the initial term of this Agreement shall be automatically extended for one
additional year unless either the Executive or Intervoice gives written notice
to the other three months or more prior to the end of the second year of the
initial term. In the event of such an automatic extension, the additional year
shall also be part of the Employment Term.
     (b) Automatic Extension Following Corporate Change. In the event that a
Corporate Change occurs and that upon the effective date of the Corporate
Change, the
Employment Agreement — Page 3

 



--------------------------------------------------------------------------------



 



Executive has less than one year remaining in the Employment Term, the
Employment Term shall be automatically extended to be effective through the date
that is one year following the effective date of the Corporate Change; provided,
however, that this provision shall not be applied in conjunction with the
automatic renewal provision set out in Paragraph 3(a) in a way that causes the
Employment Term to extend for greater than one year following the effective date
of the Corporate Change. Any period extended pursuant to this Paragraph 3(b)
shall also be a part of the Employment Term.
     (c) Expiration of Employment Term. The Executive’s employment will end upon
the expiration of the Employment Term. The ending of the Executive’s employment
as a result of the expiration of the Employment Term shall not constitute a
termination of employment by either party under this Agreement or invoke any of
the obligations of Intervoice that arise under this Agreement as a result of a
termination of employment
4. Position and Duties.
     (a) During the Employment Term, the Executive shall serve as the Senior
Vice President Insert Title of Intervoice. In such capacity, the Executive shall
report directly to the Company’s Chief Insert Title Officer and, subject to the
authority of the Company’s Chief Executive Officer and Board of Directors, shall
have such powers, functions, duties, and responsibilities as may from time to
time be prescribed by the Company’s Chief Insert Title Officer and/or Board of
Directors, provided that such powers, functions, duties, and responsibilities
are reasonable and customary for a person serving in the same or similar
capacity of an enterprise comparable to Intervoice.
     (b) During the Employment Term, the Executive shall devote the Executive’s
full time, skill, and attention and best efforts to the business and affairs of
Intervoice to the extent necessary to discharge fully, faithfully, and
efficiently the duties and responsibilities delegated and assigned to the
Executive in or pursuant to this Agreement, except for usual, ordinary, and
customary periods of vacation, and absence due to illness or other disability.
     (c) In connection with the Executive’s employment by Intervoice under this
Agreement, the Executive shall be based at the principal executive offices of
Intervoice in Dallas, Texas, or with CEO approval at any other place where the
principal executive offices of Intervoice may be located during the Employment
Term. The Executive also will engage in such travel as the performance of the
Executive’s duties in the business of Intervoice may require.
     (d) All services that the Executive may render to Intervoice or any of its
Affiliates in any capacity during the Employment Term shall be deemed to be
services required by this Agreement and the consideration for such services is
that provided for in this Agreement.
Employment Agreement — Page 4

 



--------------------------------------------------------------------------------



 



     (e) The Executive hereby acknowledges having read and becoming familiar
with Intervoice’s Business Ethics Policy and Code of Conduct and being in full
compliance with all of the provisions thereof, and commits to continue to comply
with all such provisions, and any amendments thereto, during the Employment
Term.
5. Compensation and Related Matters.
     (a) Base Salary. During the Employment Term, Intervoice shall pay to the
Executive for the Executive’s services under this Agreement an annual base
salary (“Base Salary”). The Base Salary on the effective date of this Agreement
shall be at least Insert Salary. The Base Salary is subject to adjustment at the
discretion of the Board, but in no event shall Intervoice pay the Executive a
Base Salary less than that set forth above. The Base Salary shall be payable in
installments in accordance with the general payroll practices of Intervoice, or
as otherwise mutually agreed upon.
     (b) Annual Incentives. During the Employment Term, the Executive will
participate in Intervoice’s annual incentive bonus program(s) applicable to the
Executive’s position, as may be adopted by Intervoice from time to time and in
accordance with the terms of such program(s). The parties agree that the
provisions of this Paragraph 5(b) are exclusive and supersede the terms of any
other agreement or provision relating to annual incentive compensation to be
provided to the Executive by Intervoice.
     (c) Long-term Incentives. During the Employment Term, the Executive will
participate in Intervoice’s long-term incentive plan(s) applicable to the
Executive’s position, in accordance with the terms of such plan(s).
     (d) Employee Benefits. During the Employment Term, the Executive shall be
entitled to participate in all employee benefit plans, programs, and
arrangements that are generally made available by Intervoice to its senior
executives, including without limitation Intervoice’s life insurance, long-term
disability, and health plans. The Executive agrees to cooperate and participate
in any medical or physical examinations as may be required by any insurance
company or plan administrator in connection with the applications for such life,
disability, and health insurance policies or plans.
     (e) Expenses. The Executive shall be entitled to receive reimbursement for
all reasonable expenses incurred by the Executive in performing the Executive’s
duties and responsibilities under this Agreement, consistent with Intervoice’s
policies or practices for reimbursement of expenses incurred by Intervoice
senior executives.
     (f) Vacations and Other Time Off. During the Employment Term, the Executive
shall be eligible for vacation, sick time, and other paid and unpaid time off in
accordance with the policies and practices of Intervoice. The Executive agrees
to use allotted vacation and other paid time off at such times that are
(i) consistent with the proper performance of the Executive’s duties and
responsibilities and (ii) mutually convenient for Intervoice and the Executive.
Employment Agreement — Page 5

 



--------------------------------------------------------------------------------



 



6. Termination of Employment.
     (a) Death. The Executive’s employment shall terminate automatically upon
the Executive’s death.
     (b) Inability to Perform. Intervoice may terminate the Executive’s
employment for Inability to Perform.
     (c) Termination by Intervoice for Cause. Intervoice may terminate the
Executive’s employment for Cause by providing the Executive with a Notice of
Termination as set out in Paragraph 6(e). To exercise its right to terminate the
Executive’s employment pursuant to provisions (vi) or (vii) of the definition of
Cause, however, Intervoice must first provide the Executive with 30 days’ time
to correct the circumstances or events that Intervoice contends give rise to the
existence of Cause under those provisions.
     (d) Termination by Executive; Termination by Intervoice Without Cause.
Either Intervoice or the Executive, as applicable, may terminate the Executive’s
employment without Cause upon at least 30 days’ prior written notice to the
other party.
     (e) Notice of Termination. Any termination of the Executive’s employment by
Intervoice or by the Executive (other than a termination pursuant to
Paragraph 6(a)) shall be communicated by a Notice of Termination. A “Notice of
Termination” is a written notice that must (i) indicate the specific termination
provision in this Agreement relied upon; (ii) in the case of a termination for
Inability to Perform or Cause set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision invoked; and (iii) if the termination is by the
Executive under Paragraph 6(d), or by Intervoice for any reason, specify the
Employment Termination Date. The failure by Intervoice or the Executive to set
forth in the Notice of Termination any fact or circumstance that contributes to
a showing of Inability to Perform, or Cause, shall not waive any right of
Intervoice or preclude Intervoice from asserting such fact or circumstance in
enforcing or defending its rights.
     (f) Employment Termination Date. The Employment Termination Date shall be
as follows: (i) if the Executive’s employment is terminated by the Executive’s
death, the date of death; (ii) if the Executive’s employment is terminated by
Intervoice because of the Executive’s Inability to Perform or for Cause, the
date specified in the Notice of Termination, which date shall be no earlier than
the date such notice is given; or (iii) if the termination is under
Paragraph 6(d), the date specified in the Notice of Termination, which date
shall be no earlier than three months after the date such notice is given;
provided, however, that in the event the Executive provides a Notice of
Termination under Paragraph 6(d), Intervoice may accelerate the Employment
Termination Date or place the Executive on leave by so notifying the Executive
and paying the Executive the compensation the Executive would otherwise have
received by working through the
Employment Agreement — Page 6

 



--------------------------------------------------------------------------------



 



otherwise applicable Employment Termination Date, and such acceleration or
placement on leave shall not be considered a termination of employment by
Intervoice.
     (g) Deemed Resignation. In the event of termination of the Executive’s
employment, the Executive agrees that if at such time the Executive is a member
of the Board or is an officer of Intervoice or a director or officer of any of
its Affiliates, the Executive shall be deemed to have resigned from such
position(s) effective on the Employment Termination Date, unless the Board
notifies the Executive prior to the Employment Termination Date of the Board’s
desire that the Executive remain a member of the Board, in which case the
Executive shall not be deemed to have resigned the Executive’s position as a
member of the Board merely by virtue of the termination of the Executive’s
employment.
7. Compensation Upon Termination of Employment.
     (a) Death. If the Executive’s employment is terminated by reason of the
Executive’s death, Intervoice shall pay to such person as the Executive shall
designate in a written notice to Intervoice (or, if no such person is
designated, to the Executive’s estate) any unpaid portion of the Executive’s
Base Salary accrued through the Employment Termination Date.
     (b) Inability to Perform. If the Executive’s employment is terminated by
reason of the Executive’s Inability to Perform, Intervoice shall pay to the
Executive any unpaid portion of the Executive’s Base Salary accrued through the
Employment Termination Date.
     (c) Termination by the Executive. If the Executive’s employment is
terminated by the Executive pursuant to and in compliance with Paragraph 6(d),
Intervoice shall pay to the Executive any unpaid portion of the Executive’s Base
Salary accrued through the Employment Termination Date.
     (d) Termination for Cause. If the Executive’s employment is terminated by
Intervoice for Cause, Intervoice shall pay to the Executive any unpaid portion
of the Executive’s Base Salary accrued through the Employment Termination Date.
     (e) Termination Without Cause.
          (i) If the Executive’s employment is terminated by Intervoice for any
reason other than death, Inability to Perform, or Cause, Intervoice will
continue to pay to the Executive, at the time and in the manner provided in
Paragraph 7(e)(ii), the Executive’s Base Salary for 12 months from the
Employment Termination Date if, within 45 days after the Employment Termination
Date, the Executive has signed a general release agreement in a form acceptable
to Intervoice and the Executive does not thereafter revoke such an agreement, if
permitted by law to do so; provided, however, that Intervoice’s obligation under
this Paragraph 7(e) is limited as follows:
Employment Agreement — Page 7

 



--------------------------------------------------------------------------------



 



               (A) If, in the reasonable judgment of Intervoice, the Executive
engages in any conduct that violates Paragraph 8 or engages in any of the
Restricted Activities described in Paragraph 9, Intervoice’s obligation to make
payments to the Executive under this Paragraph 7(e), if any such obligation
remains, shall end as of the date Intervoice so notifies the Executive in
writing; and
               (B) if the Executive is arrested or indicted for any felony,
other criminal offense punishable by imprisonment or jail term of one year or
more, or any violation of federal or state securities laws, or has any civil
enforcement action brought against the Executive by any regulatory agency, for
actions or omissions related to the Executive’s employment with Intervoice or
any of its Affiliates, or if Intervoice reasonably believes that the Executive
has committed any act or omission that would have entitled Intervoice to
terminate the Executive’s employment for Cause, whether such act or omission was
committed during the Executive’s employment with Intervoice or any of its
Affiliates or thereafter, Intervoice may suspend any payments remaining under
this Paragraph 7(e) until the final resolution of such criminal or civil
proceedings or until such earlier date on which the Board has made a final
determination as to whether the Executive committed such an act or omission. If
the Executive is found guilty or enters into a plea agreement, consent decree,
or similar arrangement with respect to any such criminal or civil proceedings,
or if the Board determines that the Executive has committed such an act or
omission, (1) Intervoice’s obligation to provide the payments set out in this
Paragraph 7(e) shall immediately end, and (2) the Executive shall repay to
Intervoice any amounts paid to the Executive pursuant to this Paragraph 7(e)
within 30 days after a written request to do so by Intervoice. If any such
criminal or civil proceedings do not result in a finding of guilt or the entry
of a plea agreement or consent decree or similar arrangement, or the Board
determines that the Executive has not committed such an act or omission,
Intervoice shall pay to the Executive any payments that it has suspended, with
interest on such suspended payments at its cost of funds, and shall make any
remaining payments due under this Paragraph 7(e).
          (ii) The Base Salary payments provided for under this Paragraph 7(e)
shall be paid at the time and in the manner such Base Salary would have been
paid had there been no termination of employment unless such payments may not be
begun before the date that is six months after the date of the Executive’s
separation from service (or, if earlier, the date of death of the Executive) as
provided in Section 409A(a)(2) of the Internal Revenue Code of 1986, as amended
(the “Code”) in order to meet the requirements of Section 409A of the Code, as
determined by Intervoice in its sole judgment, in which case the sum of the
payments that otherwise would have been made during such six-month period shall
be paid in a single lump-sum payment as soon as administratively practicable
following the date that is six months after the date of the Executive’s
separation from service (or, if earlier, the date of death of the Executive) and
any remaining payments provided for under this Paragraph 7(e) shall be paid at
the time and in the manner such Base Salary would have been paid had there been
no termination of employment.
Employment Agreement — Page 8

 



--------------------------------------------------------------------------------



 



     (f) Health Plan. If the Executive’s employment with Intervoice or any
Affiliate of Intervoice ends on account of a termination by Intervoice for any
reason other than death or for Cause and if the Executive signs and does not
revoke the general release agreement referred to in Paragraph 7(e)(i), the
Executive will receive, in addition to any other payments due under this
Agreement, the following benefit: if, at the time the Executive’s employment
ends, the Executive participates in one or more health plans offered by
Intervoice and the Executive is eligible for and elects to receive continued
coverage under such plan(s) in accordance with the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) or any successor law, Intervoice will
reimburse the Executive during the 12-month period following the Employment
Termination Date or, if shorter, the period of such actual COBRA continuation
coverage, the difference between the total amount of the monthly COBRA premiums
actually paid by the Executive for such continued health plan benefits and the
total monthly amount of the premiums charged to active senior executives of
Intervoice for the same health plan coverage. Provided, however, that
Intervoice’s reimbursement obligation under this Paragraph 7(f) shall terminate
upon the earlier of (i) the expiration of the time period(s) described above, or
(ii) the date the Executive becomes eligible for health coverage under a
subsequent employer’s plan without being subject to any preexisting-condition
exclusion under that plan, which occurrence the Executive shall promptly report
to Intervoice.
     (g) Exclusive Compensation and Benefits. The compensation and benefits
described in this Paragraph 7, along with the associated terms for payment,
constitute all of Intervoice’s obligations to the Executive with respect to the
end of the Executive’s employment with Intervoice and/or its Affiliates.
However, nothing in this Agreement is intended to limit any earned, vested
benefits (other than any entitlement to severance or separation pay, if any)
that the Executive may have under the applicable provisions of any benefit plan
of Intervoice in which the Executive is participating at the time of the
termination of employment.
     (h) Compliance with Code Section 409A. Any provision of this Agreement to
the contrary notwithstanding, all compensation payable pursuant to this
Agreement that is determined by Intervoice in its sole judgment to be subject to
Section 409A of the Code shall be paid in a manner that Intervoice in its sole
judgment determines meets the requirements of Section 409A of the Code and any
related rules, regulations, or other guidance, even if meeting such requirements
would result in a delay in the time of payment of such compensation.
     (i) Payment after the Executive’s Death. In the event of the Executive’s
death after the Executive becomes entitled to a payment or payments pursuant to
this Paragraph 7, any remaining unpaid amounts shall be paid, at the time and in
the manner such payments otherwise would have been paid to the Executive, to
such person as the Executive shall designate in a written notice to Intervoice
(or, if no such person is designated, to the Executive’s estate).
Employment Agreement — Page 9

 



--------------------------------------------------------------------------------



 



8. Confidential Information.
     (a) The Executive acknowledges and agrees that (i) Intervoice is engaged in
a highly competitive business; (ii) Intervoice has expended considerable time
and resources to develop goodwill with its customers, vendors, and others, and
to create, protect, and exploit Confidential Information; (iii) Intervoice must
continue to prevent the dilution of its goodwill and unauthorized use or
disclosure of its Confidential Information to avoid irreparable harm to its
legitimate business interests; (iv) in the voice and data solutions business
(including particularly, but without limitation, the segments of interactive
voice response/portal solutions, messaging solutions, payment solutions,
maintenance and related services, and managed services provided for customers on
an outsourced or managed-service-provider basis), the Executive’s participation
in or direction of Intervoice’s day-to-day activities are an integral part of
Intervoice’s continued success and goodwill; (v) given the Executive’s position
and responsibilities, the Executive necessarily will be creating Confidential
Information that belongs to Intervoice and enhances Intervoice’s goodwill, and
in carrying out such responsibilities the Executive in turn will be relying on
Intervoice’s goodwill and the disclosure by Intervoice to the Executive of
Confidential Information; (vi) the Executive will have access to Confidential
Information that could be used by any Competitor of Intervoice in a manner that
would irreparably harm Intervoice’s competitive position in the marketplace and
dilute its goodwill; and (vii) the Executive necessarily would use or disclose
Confidential Information if the Executive were to engage in competition with
Intervoice.
     (b) Intervoice acknowledges and agrees that the Executive must have and
continue to have throughout the Executive’s employment the benefits and use of
its and its Affiliates’ goodwill and Confidential Information in order to
properly carry out the Executive’s responsibilities. Intervoice accordingly
promises to provide the Executive new and additional Confidential Information
beyond any such Confidential Information the Executive may have received
previously and to authorize the Executive to engage in activities that will
create new and additional Confidential Information.
     (c) Intervoice and the Executive thus acknowledge and agree that during the
Executive’s employment with Intervoice and upon execution and delivery of this
Agreement, the Executive (i) has received, will receive, and will continue to
receive new, Confidential Information that is unique, proprietary, and valuable
to Intervoice and/or its Affiliates; (ii) has created, will create, and will
continue to create new, Confidential Information that is unique, proprietary,
and valuable to Intervoice and/or its Affiliates; and (iii) has benefited, will
benefit, and will continue to benefit, including without limitation by way of
increased earnings and earning capacity, from the goodwill Intervoice and its
Affiliates have generated and from the Confidential Information.
     (d) Accordingly, the Executive acknowledges and agrees that at all times
during the Executive’s employment by Intervoice and/or any of its Affiliates and
thereafter:
Employment Agreement — Page 10

 



--------------------------------------------------------------------------------



 



          (i) all Confidential Information shall remain and be the sole and
exclusive property of Intervoice and/or its Affiliates;
          (ii) the Executive will protect and safeguard all Confidential
Information;
          (iii) the Executive will hold all Confidential Information in
strictest confidence, and will not, directly or indirectly, disclose or divulge
any Confidential Information to any person other than an officer, director, or
employee of, or legal counsel for, Intervoice or its Affiliates, to the extent
necessary for the proper performance of the Executive’s responsibilities unless
authorized to do so by Intervoice or compelled to do so by law or valid legal
process;
          (iv) if the Executive believes that law or valid legal process compels
the Executive’s disclosure or divulgement of any Confidential Information, the
Executive will notify Intervoice in writing sufficiently in advance of any such
disclosure to allow Intervoice the opportunity to defend, limit, or otherwise
protect its interests against such disclosure;
          (v) at the end of the Executive’s employment with Intervoice for any
reason or at the request of Intervoice at any time, the Executive will return to
Intervoice all Confidential Information and all copies thereof, in whatever
tangible form or medium, including electronic; and
          (vi) absent the promises and representations of the Executive in this
Paragraph 8 and in Paragraph 9, Intervoice would require the Executive
immediately to return any tangible Confidential Information in the Executive’s
possession, would not provide the Executive with new and additional Confidential
Information, would not authorize the Executive to engage in activities that will
create new and additional Confidential Information, and would not enter or have
entered into this Agreement.
9. Noncompetition and Nondisparagement Obligations. In consideration of
Intervoice’s promises to provide the Executive with new and additional
Confidential Information and to authorize the Executive to engage in activities
that will create new and additional Confidential Information, and the other
promises and undertakings of Intervoice in this Agreement, the Executive agrees
that, while employed by Intervoice and/or any of its Affiliates and during the
Restricted Activities Period, the Executive shall not engage in any of the
following activities, which are the “Restricted Activities”:
     (a) The Executive will not directly or indirectly disparage Intervoice or
its Affiliates, any products, services, or operations of Intervoice or its
Affiliates, or any of the former, current, or future officers, directors, or
employees of Intervoice or its Affiliates;
     (b) The Executive will not, whether on the Executive’s own behalf or on
behalf of any other individual, partnership, firm, corporation or business
organization, either
Employment Agreement — Page 11

 



--------------------------------------------------------------------------------



 



directly or indirectly solicit, induce, persuade, or entice, or endeavor to
solicit, induce, persuade, or entice, any person who is then employed by or
otherwise engaged to perform services for Intervoice or its Affiliates to leave
that employment or cease performing those services;
     (c) The Executive will not, whether on the Executive’s own behalf or on
behalf of any other individual, partnership, firm, corporation or business
organization, either directly or indirectly solicit, induce, persuade, or
entice, or endeavor to solicit, induce, persuade, or entice, any person who is
then a customer, supplier, or vendor of Intervoice or any of its Affiliates to
cease being a customer, supplier, or vendor of Intervoice or any of its
Affiliates or to divert all or any part of such person’s or entity’s business
from Intervoice or any of its Affiliates; and
     (d) The Executive will not associate directly or indirectly, as an
employee, officer, director, agent, partner, stockholder, owner, member,
representative, or consultant, with any Competitor of Intervoice or any of its
Affiliates, unless (i) the Executive has advised Intervoice in writing in
advance of the Executive’s desire to undertake such activities and the specific
nature of such activities; (ii) Intervoice has received written assurances (that
will be designed, among other things, to protect Intervoice’s and its
Affiliates’ goodwill, Confidential Information, and other important commercial
interests) from the Competitor and the Executive that are, in Intervoice’s sole
discretion, adequate to protect its interests; (iii) Intervoice, in its sole
discretion, has approved in writing such association; and (iv) the Executive and
the Competitor adhere to such assurances. After the end of the Executive’s
employment with Intervoice and any Affiliate, the restriction set forth in this
Paragraph 9(d) extends only to the performance by the Executive, directly or
indirectly, of the same or similar activities the Executive has performed for
Intervoice or any of its Affiliates during the Executive’s employment with
Intervoice or any of Affiliates, whether or not under this Agreement, or such
other activities that by their nature are likely to lead to the disclosure of
Confidential Information, and that takes place anywhere in, or is directed at
any part of, the Noncompetition Area. The Executive shall not be in violation of
this Paragraph 9(d) solely as a result of the Executive’s investment in stock or
other securities of a Competitor or any of its Affiliates listed on a national
securities exchange or actively traded in the over-the-counter market if the
Executive and the members of the Executive’s immediate family do not, directly
or indirectly, hold more than a total of one percent of all such shares of stock
or other securities issued and outstanding. The Executive acknowledges and
agrees that engaging in the activities restricted by this Paragraph 9(d) would
result in the inevitable disclosure or use of Confidential Information for the
Competitor’s benefit or to the detriment of Intervoice or its Affiliates.
     The Executive acknowledges and agrees that the restrictions contained in
this Paragraph 9 are ancillary to an otherwise enforceable agreement, including
without limitation the mutual promises and undertakings set forth in
Paragraph 8; that Intervoice’s promises and undertakings set forth in
Paragraph 8 and the Executive’s position and responsibilities with Intervoice
give rise to Intervoice’s interest in restricting the Executive’s
post-employment activities; that such restrictions are designed to
Employment Agreement — Page 12

 



--------------------------------------------------------------------------------



 



enforce the Executive’s promises and undertakings set forth in this Paragraph 9
and the Executive’s common-law obligations and duties owed to Intervoice and its
Affiliates; that the restrictions are reasonable and necessary, are valid and
enforceable under Texas law, and do not impose a greater restraint than
necessary to protect Intervoice’s goodwill, Confidential Information, and other
legitimate business interests; that the Executive will immediately notify
Intervoice in writing should the Executive believe or be advised that the
restrictions are not, or likely are not, valid or enforceable under Texas law or
the law of any other state that the Executive contends or is advised is
applicable; and that absent the promises and representations made by the
Executive in this Paragraph 9 and Paragraph 8, Intervoice would require the
return of any Confidential Information in the Executive’s possession, would not
provide the Executive with new and additional Confidential Information, would
not authorize the Executive to engage in activities that will create new and
additional Confidential Information, and would not enter or have entered into
this Agreement.
10. Intellectual Property.
     (a) In consideration of Intervoice’s promises and undertakings in this
Agreement, the Executive agrees that all Work Product will be disclosed promptly
by the Executive to Intervoice, shall be the sole and exclusive property of
Intervoice, and is hereby assigned to Intervoice, regardless of whether (i) such
Work Product was conceived, made, developed or worked on during regular hours of
the Executive’s employment or time away from such employment, (ii) the Work
Product was made at the suggestion of Intervoice; or (iii) the Work Product was
reduced to drawing, written description, documentation, models, or other
tangible form. Without limiting the foregoing, the Executive acknowledges that
all original works of authorship that are made by the Executive, solely or
jointly with others, within the scope of the Executive’s employment and that are
protectable by copyright are “works made for hire,” as that term is defined in
the United States Copyright Act (17 U.S.C., Section 101), and are therefore
owned by Intervoice from the time of creation.
     (b) The Executive agrees to assign, transfer, and set over, and the
Executive does hereby assign, transfer, and set over to Intervoice, all of the
Executive’s right, title, and interest in and to all Work Product, without the
necessity of any further compensation, and agrees that Intervoice is entitled to
obtain and hold in its own name all patents, copyrights, and other rights in
respect of all Work Product. The Executive agrees to (i) cooperate with
Intervoice during and after the Executive’s employment with Intervoice in
obtaining patents or copyrights or other intellectual-property protection for
all Work Product; (ii) execute, acknowledge, seal, and deliver all documents
tendered by Intervoice to evidence its ownership thereof throughout the world;
and (iii) cooperate with Intervoice in obtaining, defending, and enforcing its
rights therein.
     (c) The Executive represents that there are no other contracts to assign
inventions or other intellectual property that are now in existence between the
Executive and any other person or entity except Intervoice. The Executive
further represents that the Executive has no other employment or undertakings
that might restrict or impair the
Employment Agreement — Page 13

 



--------------------------------------------------------------------------------



 



Executive’s performance of this Agreement. The Executive will not in connection
with the Executive’s employment by Intervoice, use or disclose to Intervoice any
confidential, trade secret, or other proprietary information of any previous
employer or other person that the Executive is not lawfully entitled to
disclose.
11. Reformation. If the provisions of Paragraphs 8, 9, or 10 are ever deemed by
a court to exceed the limitations permitted by applicable law, the Executive and
Intervoice agree that such provisions shall be, and are, automatically reformed
to the maximum limitations permitted by such law.
12. Assistance in Litigation. During the Employment Term and thereafter, the
Executive shall, upon reasonable notice, furnish such information and proper
assistance to Intervoice or any of its Affiliates as may reasonably be required
by Intervoice in connection with any litigation in which Intervoice or any of
its Affiliates is, or may become, a party. This obligation includes the
Executive’s promptly meeting with counsel for Intervoice or any of its
Affiliates at reasonable times upon their request, and providing testimony in
court, before an arbitrator or other convening authority, or upon deposition
that is truthful, accurate, and complete, according to information known to the
Executive. Intervoice shall reimburse the Executive for all reasonable
out-of-pocket expenses incurred by the Executive in rendering such assistance.
13. No Obligation to Pay. With regard to any payment due to the Executive under
this Agreement, it shall not be a breach of any provision of this Agreement for
Intervoice to fail to make such payment (or any portion thereof) to the
Executive if (i) Intervoice is legally prohibited from making the payment (or
any portion thereof); (ii) Intervoice would be legally entitled to recover the
payment (or any portion thereof) if it was made; or (iii) the Executive would be
legally obligated to repay the payment (or any portion thereof) if it was made.
14. Withholding Taxes. Intervoice shall withhold from any payments to be made to
the Executive pursuant to this Agreement such amounts (including Social Security
and Medicare contributions and federal income taxes) as shall be required by
federal, state, and local withholding tax laws.
15. Notices. All notices, requests, demands, and other communications required
or permitted to be given or made by either party shall be in writing and shall
be deemed to have been duly given or made (a) when delivered personally, or
(b) when deposited in the United States mail, first class registered or
certified mail, postage prepaid, return receipt requested, to the party for
which intended at the following addresses (or at such other addresses as shall
be specified by the parties by like notice, except that notices of change of
address shall be effective only upon receipt):
Employment Agreement — Page 14

 



--------------------------------------------------------------------------------



 



          (i) If to Intervoice, at:
Intervoice, Inc.
Attn: General Counsel
17811 Waterview Parkway
Dallas, TX 75252
          (ii) If to the Executive, at the Executive’s then-current home address
on file with Intervoice.
16. Injunctive Relief. The Executive acknowledges and agrees that Intervoice
would not have an adequate remedy at law and would be irreparably harmed in the
event that any of the provisions of Paragraphs 8, 9, and 10 were not performed
in accordance with their specific terms or were otherwise breached. Accordingly,
the Executive agrees that Intervoice shall be entitled to equitable relief,
including preliminary and permanent injunctions and specific performance, in the
event the Executive breaches or threatens to breach any of the provisions of
such Paragraphs, without the necessity of posting any bond or proving special
damages or irreparable injury. Such remedies shall not be deemed to be the
exclusive remedies for a breach or threatened breach of this Agreement by the
Executive, but shall be in addition to all other remedies available to
Intervoice at law or in equity.
17. Mitigation. The Executive shall not be required to mitigate the amount of
any payment provided for in this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment provided for in this Agreement be
reduced by any compensation earned by the Executive as the result of employment
by another employer after the date of termination of the Executive’s employment
with Intervoice, or otherwise.
18. Binding Effect; No Assignment by the Executive; No Third Party Benefit. This
Agreement shall be binding upon and inure to the benefit of the parties and
their respective heirs, legal representatives, successors, and assigns;
provided, however, that the Executive shall not assign or otherwise transfer
this Agreement or any of the Executive’s rights or obligations under this
Agreement. Intervoice is authorized to assign or otherwise transfer this
Agreement or any of its rights or obligations under this Agreement to an
Affiliate of Intervoice. The Executive shall not have any right to pledge,
hypothecate, anticipate, or in any way create a lien upon any payments or other
benefits provided under this Agreement; and no benefits payable under this
Agreement shall be assignable in anticipation of payment either by voluntary or
involuntary acts, or by operation of law, except by will or pursuant to the laws
of descent and distribution. Nothing in this Agreement, express or implied, is
intended to or shall confer upon any person other than the parties, and their
respective heirs, legal representatives, successors, and permitted assigns, any
rights, benefits, or remedies of any nature whatsoever under or by reason of
this Agreement.
Employment Agreement — Page 15

 



--------------------------------------------------------------------------------



 



19. Governing Law; Venue. This Agreement and the employment of the Executive
shall be governed by the laws of the State of Texas except for its laws with
respect to conflict of laws. The exclusive forum for any lawsuit arising from or
related to the Executive’s employment or this Agreement shall be a state or
federal court in Dallas County, Texas. This provision does not prevent
Intervoice from removing to an appropriate federal court any action brought in
state court. THE EXECUTIVE HEREBY CONSENTS, AND WAIVES ANY NON-JURISDICTIONAL
OBJECTIONS, TO REMOVAL TO FEDERAL COURT BY INTERVOICE OF ANY ACTION BROUGHT
AGAINST IT BY THE EXECUTIVE.
20. JURY TRIAL WAIVER. IN THE EVENT THAT ANY DISPUTE ARISING FROM OR RELATED TO
THIS AGREEMENT OR THE EXECUTIVE’S EMPLOYMENT WITH INTERVOICE RESULTS IN A
LAWSUIT, BOTH INTERVOICE AND THE EXECUTIVE MUTUALLY WAIVE ANY RIGHT THEY MAY
OTHERWISE HAVE FOR A JURY TO DECIDE THE ISSUES IN THE LAWSUIT, REGARDLESS OF THE
PARTY OR PARTIES ASSERTING CLAIMS IN THE LAWSUIT OR THE NATURE OF SUCH CLAIMS.
INTERVOICE AND THE EXECUTIVE IRREVOCABLY AGREE THAT ALL ISSUES IN SUCH A LAWSUIT
SHALL BE DECIDED BY A JUDGE RATHER THAN A JURY.
21. Entire Agreement. This Agreement contains the entire agreement between the
parties concerning the subject matter hereof and supersedes all prior agreements
and understandings, written and oral, between the parties with respect to the
subject matter of this Agreement. Provided, however, that if the Executive
executes or has previously executed any past, current, or future form of
Intervoice’s “Employee Agreement on Ideas, Inventions and Confidential
Information,” (i) said agreement shall continue in full force and effect, and
its provisions and obligations shall always be read, interpreted, and construed
cumulatively with, and in no way in limitation or derogation of, any similar
provisions contained in this Agreement, and (ii) any perceived conflict between
the terms of said agreement and this Agreement shall be resolved in favor of the
terms of this Agreement.
22. Modification; Waiver. No person, other than pursuant to a resolution duly
adopted by the Board, shall have authority on behalf of Intervoice to agree to
modify, amend, or waive any provision of this Agreement. Further, this Agreement
may not be changed orally, but only by a written agreement signed by the party
against whom any waiver, change, amendment, modification or discharge is sought
to be enforced. The Executive acknowledges and agrees that no breach by
Intervoice of this Agreement or failure to enforce or insist on its rights under
this Agreement shall constitute a waiver or abandonment of any such rights or
defense to enforcement of such rights.
23. Construction. This Agreement is to be construed as a whole, according to its
fair meaning, and not strictly for or against any of the parties.
24. Severability. If any provision of this Agreement shall be determined by a
court to be invalid or unenforceable, the remaining provisions of this Agreement
shall not be
Employment Agreement — Page 16

 



--------------------------------------------------------------------------------



 



affected thereby, shall remain in full force and effect, and shall be
enforceable to the fullest extent permitted by applicable law.
25. Counterparts. This Agreement may be executed by the parties in any number of
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same agreement.
     IN WITNESS WHEREOF, Intervoice has caused this Agreement to be executed on
its behalf by its duly authorized officer, and the Executive has executed this
Agreement, effective as of the date first set forth above.

          INTERVOICE, INC.   Insert Name
 
       
By:
       
 
        Robert E. Ritchey    
 
        President and Chief Executive Officer    

Employment Agreement — Page 17

 